                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION



Lori L. K.,1                                              Case No. 3:18-cv-00557-AA
                                                           OPINION AND ORDER
               Plaintiff,

       V.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

               Defendant.


AIKEN, District Judge:

       Lori K. ("Plaintiff') brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner"). The Commissioner denied

plaintiffs application for Disability Insurance Benefits ("DIB") on February 27, 2018.

For the reasons that follow, the decision of the Commissioner is AFFIRMED.



        1 In the interest of privacy, this opinion uses only the first name and the
initial of the last name of the non-governmental party or parties in this case.
Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.
Page 1 - OPINION AND ORDER
                                    BACKGROUND

       On November 20, 2014, Plaintiff filed for DIE, alleging disability beginning on

March 26, 2014. The claim was denied initially on March 23, 2015, and upon

reconsideration on May 29, 2015. Following denials at the initial and reconsideration

levels, Plaintiff filed a written request for a hearing on June 9, 2015. An

administrative law judge ("ALJ") held a hearing on November 18, 2016. Plaintiff was

represented by counsel at the hearing, and she and a vocational expert ("VE") offered

testimony. The ALJ found Plaintiff not disabled in a written decision issued on

February 28, 2017. Plaintiff requested a review of the ALJ's decision from the Appeals

Council ("AC") and submitted new evidence for its consideration. On February 15,

2018, the AC denied review of the ALJ's decision and declined to consider and admit

Plaintiffs new evidence. Following that denial, Plaintiff filed the present complaint

in this Court.

                              STANDARD OF REVIEW

       42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ... a

judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity, not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or is not supported by substantial

evidence." Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v.



Page 2 - OPINION AND ORDER
Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal errors

are not grounds for reversal. Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054

(9th Cir. 2006) (citing Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)).

"Substantial evidence is more than a mere scintilla but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion." Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.

2014) (citation and internal quotation marks omitted). The court must evaluate the

complete record and weigh "both the evidence that supports and the evidence that

detracts from the ALJ's conclusion." Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir.

2001). If the evidence is subject to more than one interpretation, but the

Commissioner's decision is rational, the Commissioner must be affirmed, because

"the court may not substitute its judgment for that of the Commissioner." Edlund v.

Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon the plaintiff to establish disability.

Howard v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the

plaintiff must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A).

      The Commissioner has established a five-step sequential process for

determining whether a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987);



Page 3 - OPINION AND ORDER
20 C.F.R. § 404.1520(a)(4); id. § 416.920(a)(4). At step one, the ALJ found that

Plaintiff had not engaged in "substantial gainful activity" since the alleged onset date

of March 26, 2014 through the date last insured. Tr. 16. 20 C.F.R; §§ 404.1520(a)(4)(i),

(b); id. §§ 416.920(a)(4)(i), (b). At step two, the ALJ found that plaintiff had severe

impairments of "obesity, diabetes mellitus with neuropathy, sacroilitis, depression,

and anxiety." Tr. 16. 20 C.F.R. §§ 404.1520(a)(4)(ii), (c); id.§§ 416.920(a)(4)(ii). At step

three, the ALJ determined plaintiffs impairments, whether considered singly or in

combination, did not meet or equal "one of the listed impairments" that the

Commissioner acknowledges are so severe as to preclude substantial gainful activity.

Tr. 17. 20 C.F.R. §§ 404.1520(a)(4)(iii), (d); id. §§ 416.920(a)(4)(iii), (d).

       The ALJ then assessed plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); id.§ 416.920(e). The ALJ found that Plaintiff

       has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b) except the claimant is limited to no more than
       occasional climbing ladders, ropes, and scaffolds. She needs to avoid
       concentrated exposure to unprotected heights, moving machinery, and
       similar hazards. She is limited to performing simple, repetitive, routine
       tasks that require no more than occasional contact with coworkers and
       the public.

Tr. 18. At step four, the ALJ found that Plaintiff was "unable to perform any past

relevant work." Tr. 28. At step five, the ALJ found that there were "other jobs existing

in significant numbers in the national economy that Plaintiff could perform,"

including motel cleaner, electronics worker, and price marker. Tr. 28-29. Accordingly,

the ALJ found that Plaintiff was not disabled under the Act. Tr. 29.

I II



Page 4 - OPINION AND ORDER
                                   DISCUSSION

      Plaintiff raises five issues on appeal. Plaintiff contends that the Commissioner

erred in: (1) improperly evaluating plaintiffs subjective symptom testimony, (2)

improperly evaluating lay witness statements; (3) improperly analyzing the medical

evidence; (4) improperly assessing Plaintiffs RFC; and (5) not considering and

reviewing the new evidence submitted to the AC. The Court will address each issue

in turn.

I.     Subjective Symptom Testimony

      Plaintiff argues that the ALJ improperly evaluated Plaintiffs subjective

symptom testimony. Plaintiff partially relies on the additional medical records which

were submitted to the AC following the ALJ initial decision. As discussed below, the

Court finds that the supplemental evidence Plaintiff does not provide any new or

relevant information which would cause the Court to find harmful error in the ALJ's

decision. Therefore, in this section, the Court examines Plaintiffs additional

arguments concerning the ALJ's evaluation of Plaintiffs symptom testimony.

       When a claimant's medically-documented impairments reasonably could be

expected to produce some degree of the symptoms complained of, and the record

contains no affirmative evidence of malingering, "the ALJ can reject the claimant's

testimony about the severity of ... symptoms only by offering specific, clear and

convincing reasons for doing so. Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996).

A general assertion that the claimant is not credible is insufficient; the ALJ must

"state which ... testimony is not credible and what evidence suggests the complaints



Page 5 - OPINION AND ORDER
are not credible." Dodrill v. Shala/a, 12 F.3d 915, 918 (9th Cir. 1993). The reasons

proffered must be "sufficiently specific to permit the reviewing court to conclude that

the ALJ did not arbitrarily discount the claimant's testimony." Orteza v. Shala/a, 50

F.3d 7 48, 750 (9th Cir. 1995). If the ALJ's credibility finding is specific, clear, and

convincing, and supported by substantial evidence in the record, the court may not

engage in second-guessing. See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.

2002).

         The regulations describe a two-step process for evaluating symptoms

testimony. 20 C.F.R. §§ 404.1529(a) & (c)(l); 416.929(a) & (c)(l). The ALJ must

consider whether there is an underlying medically determinable physical or mental

impairment that could reasonably be expected to produce symptoms, including pain.

Id. Second, the ALJ must evaluate the intensity, persistence, and limiting effects of

the claimant's symptoms to determine the extent to which they limit the claimant's

functional limitations. Id. For this purpose, whenever statements about the

intensity, persistence, or functionally limiting effects of pain or other symptoms are

not substantiated by objective medical evidence, the undersigned must consider

other evidence in the record to determine if the claimant's symptoms limit the

ability to do work-related activities. Id.

In the present case, the ALJ's findings regarding Plaintiffs symptom testimony were

specific, clear, and convincing as to why he did not find Plaintiffs symptoms to be

consistent with the other evidence in the record. Tr. 19-22. In his decision, the ALJ

split the symptom analysis into two parts: mental health and physical health.



Page 6 - OPINION AND ORDER
      Regarding Plaintiffs mental health-related symptoms, the ALJ found that

they "primarily show symptoms of anxiety that appear to be in reaction to situational

stressors, such as poor finances or believing herself to be harassed by supervisors."

Tr. 22. The ALJ relied on evidence from the medical record to reach this conclusion.

Tr. 19-22. The ALJ relied on the reports of Dr. Patricia Engle, MD, Catherine Melo,

MSW, Dr. Laurence Binder, MD, Sara Mueller, MA, QMHP, Wendy Sell, BSW, and

Dr. Robert Olsen, MD. Id. The ALJ used these sources to cite specific examples of

inconsistencies between Plaintiffs testimony and other evidence in the record. Id. For

example, with Dr. Engle's reports, the ALJ noted that in March of 2014, two days

after the alleged onset date, Plaintiff had complained of "corrective feedback" and a

"work plan" at her job that aggravated her anxiety. Tr. 19. At a follow-up with Dr.

Engle in May of 2014, Plaintiff reported sleeping better with a new medication, and

that her medication was being managed by a psychiatrist. Id. Additionally, Plaintiff

also described her work conditions as "toxic" and said that her plan was to leave her

job. Id. In August of 2014, Plaintiff reported more situational stressors to Dr. Engle,

including financial and family-related issues. Tr. 20. In both July and August of 2014,

Plaintiff reported to Dr. Engle that she was "excited" about starting vocational

rehabilitation. Tr. 19-20. Dr. Engle wrote that she felt Plaintiff was "clearly

motivated to work." Tr. 20.

      For Dr. Binder, the ALJ noted that Plaintiff also complained of stress and

anxiety caused by work conditions and financial problems. Tr. 19. The ALJ viewed

Ms. Mueller's and Ms. Sell's notes longitudinally and observed that Plaintiffs anxiety



Page 7 - OPINION AND ORDER
fluctuated based off situational stressors but that she experiencing success with using

techniques she learned in counseling. Tr. 20-21. Additionally, the ALJ noted that Ms.

Sell's notes reflected that Plaintiff could maintain regular appointments and navigate

various local social service agencies. Tr. 21. Finally, the ALJ looked at the notes of

Dr. Olsen, who reported that Plaintiff was conversing cordially with clinic staff before

her appointment, but that Plaintiffs demeanor changed "drastically" at the start of

the appointment. Id. The ALJ also quoted Dr. Olson's objective findings, which

reported a fairly normal and calm demeanor despite the Plaintiffs expressed panic

and stress. Id. Indeed, Dr. Olson noted that Plaintiff was "very invested" in a PTSD

diagnosis. Id. The ALJ also described how, at Plaintiffs follow-ups with Dr. Olson,

Plaintiff displayed the same calm, alert, and oriented behavior. Tr. 21-22.

      The ALJ cited to numerous sources within the record and notes patterns within

Plaintiffs history of seeking mental health treatment. In sum, the ALJ relied on

objective medical evidence in the record, as well as on Plaintiffs work history, on the

pattern of situational stressors that correlated with Plaintiffs anxiety, and on the

evidence of some improvement with treatments. Thus, based on this record, the Court

finds that the ALJ did not err in discrediting Plaintiff's statements related to the

intensity, persistence, and limiting effects of her mental health symptoms.

      Regarding Plaintiffs physical health-related symptoms, the ALJ found that

Plaintiffs treatment plan had been conservative and not indicative of physical

symptoms or limitations so severe as to be disabling. Tr. 23. The ALJ relied on sources

within the record to cite to specific examples of inconsistencies between Plaintiffs



Page 8 - OPINION AND ORDER
testimony and other evidence in the record. Tr. 22-23. For example, Plaintiff

underwent elective laparoscopic gastric bypass surgery on July 2015 to address her

obesity and subsequent health complaints. Tr. 22-23. The ALJ identified notes from

Dr. Richard Hsu two months after the surgery that stated Plaintiff was doing well

and that her blood sugars were doing better. Tr. 23. The ALJ reviewed several other

notes from Dr. Hsu that indicated overall that, besides some sacral and lower lumbar

tenderness, Plaintiffs systems were running normally. Id. The treatments

recommended by Dr. Hsu involved increased dosages of already prescribed

medications,   continuation    with   physical   therapy,   and   a   new   medication

recommendation when Plaintiff reported feeling "overwhelmed." Id.

       This Court finds that the ALJ in this case relied on clear, convincing, and

specific reason for    discrediting Plaintiffs subjective symptom, namely the

conservative, routine treatment prescribed and clear evidence of improvement after

the July 2015 elective surgery. As such, the Court finds that the ALJ did not err in

discrediting Plaintiff's statements related to the intensity, persistence, and limiting

effects of her physical symptoms.

I II

I II

II.    Lay Witness Testimony

       Plaintiff next argues that the ALJ failed to give appropriate weight to the lay

witness statement submitted by Plaintiffs husband, Victor K. The ALJ reviewed the

statement and found that, while it was consistent with plaintiffs own subjective



Page 9 - OPINION AND ORDER
testimony, it conflicted with evidence contained in the medical record. Plaintiff

argues that, if given proper weight, this statement would have resulted in greater

exertional and non-exertional limits to her RFC.

      Lay witness testimony regarding the severity of a claimant's symptoms or how

impairment affects a claimant's ability to work is competent evidence that an ALJ

must consider. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). In order to

reject such testimony an ALJ must provide "reasons that are germane to each

witness." Rounds v. Comm'r, 807 F.3d 996, 1007 (9th Cir. 2015). Further, the reasons

provided must also be "specific." Taylor v. Comm'r of Soc. Sec. Admin., 659 F.3d 1228,

1234 (9th Cir. 2011). However, where the ALJ has provided clear and convincing

reasons for rejecting the claimant's symptom testimony, and the lay witness has not

described limitations beyond those alleged by the claimant, the failure to provide

germane reasons for rejecting the lay testimony is harmless error. Molina v. Astrue,

674 F.3d 1104, 1122 (9th Cir. 2012) (citations omitted).

      Here, this Court has already determined that the ALJ gave clear and

convincing reasons for not fully crediting Plaintiffs symptom testimony, which is

consistent with the lay witness statement. This alone would be enough to discount

the testimony, however, the ALJ also noted that the statement was at odds with other

evidence in the medical record. Inconsistency with medical evidence is a germane

reason to discount lay witness testimony. Bayliss v. Barnhart, 427 F.3d 1211, 1218

(9th Cir. 2005). Thus, this court finds that the ALJ did not err in discounting the

statement of plaintiffs husband.



Page 10 - OPINION AND ORDER
III.   Medical Opinion Evidence

       Plaintiff next argues that the ALJ improperly discounted the testimony of six

health professionals: Sara Mueller, MA, QMHP; Wendy Sells, BSW; Sara Paul,

PMHNP; Dr. Patricia Engle, MD; Dr. Laurence Binder, PhD; and Dr. Richard Olsen,

MD. This Court addresses each in turn.

       Acceptable medical sources for the purpose of Social Security cases include

licensed physicians, licensed psychologists, licensed optometrists, and licensed

podiatrists. 20 C.F.R. § 404.1513(a). Nurse practitioners, physicians' assistants,

naturopaths, chiropractors, audiologists, and therapists are considered other medical

sources. 20 C.F.R. § 404.1513(d)(l). Nonacceptable medical sources are "not entitled

to the same deference" as acceptable medical sources. Molina, 674 F.3d at 1111. An

ALJ may not reject the competent testimony of other medical sources without

comment. Stout v. Comm 'r of Soc.Sec., 454 F.3d 1050, 1053 (9th Cir. 2006). To reject

the competent testimony of other medical sources, the ALJ need only give "reasons

germane to each witness for doing so." Molina, 674 F.3d at 1111 (quoting Turner v.

Comm 'r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)).

       The medical opinion of a claimant's treating physician is given "controlling

weight" so long as it "is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in

[the claimant's] case record." 20 C.F.R. § 404.1527(c)(2). "To reject [the]

uncontradicted opinion of a treating or examining doctor, an ALJ must state clear

and convincing reasons that are supported by substantial evidence." Ryan v. Comm 'r



Page 11 - OPINION AND ORDER
of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (alteration in original) (quoting

Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)). "If a treating or examining

doctor's opinion is contradicted by another doctor's opinion, an ALJ may only reject it

by providing specific and legitimate reasons that are supported by substantial

evidence." Id. (quoting Bayliss, 427 F.3d at 1216); see also Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998) ("[The] reasons for rejecting a treating doctor's credible

opinion on disability are comparable to those required for rejecting a treating doctor's

medical opinion."). "The ALJ can meet this burden by setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his

interpretation thereof, and making findings." Magallanes v. Bowen, 881 F.2d 7 4 7, 7 51

(9th Cir. 1989) (quoting Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

A.      Other Medical Sources

        Sara Mueller, MA, QMHP, Wendy Sells, BSW, and Sara Paul, PMHNP, all

represent testimony of sources which fall into the "other" category of medical opinion

evidence, otherwise known as nonacceptable medical sources. As such, the ALJ

needed to only give germane reasons to reject their testimony. Molina, 674 F.3d at

1111.

        First, the ALJ gave Ms. Mueller's testimony little weight because Ms. Mueller

did not provide an opinion about Plaintiffs abilities and limitations. Tr. 26. Ms.

Mueller only stated that Plaintiff was currently engaged in treatment for anxiety

management skills while subjectively reporting high levels of anxiety. Id. The ALJ




Page 12 - OPINION AND ORDER
did, however, give some of Ms. Mueller's testimony regarding Plaintiffs "moderate"

limitations. Tr. 27.

       Next, the ALJ gave only limited weight to Ms. Sell's testimony because of the

broad and vague degree of limitations that Ms. Sell assigned to the Plaintiff. Id. The

ALJ also found that Ms. Sell's nonspecific findings were inconsistent with the record

as a whole and specifically noted the differences between Ms. Sell's and Dr. Olson's

notes. Id.

       Finally, the ALJ gave only limited weight to Ms. Paul's statements because

there was no indication in the record of how long Ms. Paul had seen Plaintiff, and

because Ms. Paul's finding for Plaintiff having "severe" limitations was unsupported

by the record. Id.

       Thus, the ALJ provided germane reasons to give limited weight to these other

medical sources' testimonies. As such, this Court finds no error in the ALJ's

assignment of weight.

B.     Accepted Medical Sources

       Dr. Patricia Engle, MD, Dr. Laurence Binder, PhD, and Dr. Richard Olsen,

MD, provided opinions that the ALJ only afforded limited weight. Tr. 26. These

physicians are all accepted medical sources, so an ALJ may only reject their opinion

by "providing specific and legitimate reasons that are supported by substantial

evidence." Ryan u. Comm 'r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). "The ALJ

can meet this burden by setting out a detailed and thorough summary of the facts




Page 13 - OPINION AND ORDER
and conflicting clinical evidence, stating his interpretation thereof, and making

findings." Magallanes u. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citations omitted).

      Dr. Engle's statement was based off of her experience treating Plaintiff for

three months. Dr. Engle believed that Plaintiff could not work due to "acute" anxiety,

depression, and panic attacks. Tr. 26. The ALJ gave three reasons why he afforded

Dr. Engle's statement limited weight: (1) "three months does not meet the 12-month

durational requirement required by the Social Security Regulations;" (2) the

statement did not reflect any of Dr. Engle's beliefs about what Plaintiff could do, only

a conclusion that Plaintiff cannot work; 2 and (3) the longitudinal record did not

support the limitation endorsed by Dr. Engle. Id. Upon review of the record, the ALJ's

reasons are specific, legitimate, and supported by substantial evidence.

      Dr. Binder's statement came from a psychological examination in May 2014.

Tr. 19. Dr. Binder provided a diagnosis of generalized anxiety disorder and reported

statements from Plaintiff about stress and anxiety. Id. The ALJ noted that the

examination was done for Plaintiffs application for private insurance disability

benefits and did not provide any treatment recommendations. Id. The examination

and diagnosis were reflected in the record and considered by the ALJ as consistent

with the longitudinal record. Id. Thus, the court finds no harmful error in the ALJ's

evaluation of Dr. Binder's Opinion.




      2  See Chaudry u. Astrue, 688 F.3d 661, 671 (9th Cir. 2012) "The ALJ need not
accept the opinion of any physician, including a treating physician, if that opinion is
brief, conclusory, and inadequately supported by clinical findings."
Page 14- OPINION AND ORDER
      Dr. Olsen's statement said that he believed Plaintiffs impairments cause

marked limitations in certain areas of Plaintiffs mental functioning, leaving Plaintiff

unable to "meet competitive standards" in areas of cognitive and social functioning.

Id. Dr. Olsen also claimed that the claimant's impairments would cause her to miss

work over four times a month. Id. The ALJ found that Dr. Olsen's own treatment

notes did not support "the extreme level of limitation" he proposed. Id. The ALJ

looked to Dr. Olsen's treatment notes from prior encounters with Plaintiff. Id. In

those notes, Dr. Olsen observed the Plaintiff before and during an appointment and

noted that:

      [Plaintiff] was observed conversing cordially with clinic staff.
      Additionally, [Plaintiff] stated her mood was 'fine, thank goodness.'
      However, her demeanor changed 'drastically' at the start of the
      appointment, as she then alleged having two or three panic attacks
      daily and claimed to have nightmares regarding her past job. She also
      expressed ongoing stress regarding her financial situation.
      Objectively, she appeared calm and exhibited normal speech and
      thought processes.

Tr. 21. Additionally, Dr. Olsen noted that Plaintiff appeared calm, exhibited normal

speech, thought processes, and the appropriate affect. Id. Dr. Olsen wrote that

Plaintiff appeared "very invested" in a PTSD diagnosis, but he listed her diagnoses

as "anxiety NOS and rule-out problematic personality traits." Id. In sum, the ALJ

found that Dr. Olsen's opinion were contradicted with his treating notes and record

as whole. Upon review of the record, the court finds that there is substantial evidence

to support the ALJ's specific and legitimate reasons for giving limited weight to Dr.

Olsen's statement.




Page 15 - OPINION AND ORDER
      As noted above, if the evidence is subject to more than one interpretation, but

the Commissioner's decision is rational, the Commissioner must be affirmed, because

"the court may not substitute its judgment for that of the Commissioner." Edlund,

253 F.3d at 1156. The ALJ weighed conflicting evidence appropriately providing

specific and legitimate reasons for not fully crediting the sources discussed above.

Accordingly, the Court finds no error in the ALJ's review of the medical opinion

evidence.

IV.   RFC

      Plaintiff next argues that the ALJ's RFC was inadequate and does not

establish Plaintiffs ability to work. Pl.'s Br. at 20. The RFC is the most a person can

do, despite his physical or mental impairments. 20 C.F.R. §§ 404.1545, 416.945. In

formulating an RFC, the ALJ must consider all medically determinable impairments,

including those that are not "severe," and evaluate "all of the relevant medical and

other evidence," including the claimant's testimony. Id.; SSR 96-8p, 1996 WL 37 4184.

In determining a claimant's RFC, the ALJ is responsible for resolving conflicts in the

medical testimony and translating the claimant's impairments into concrete

functional limitations in the RFC. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 117 4

(9th Cir. 2008). Only limitations supported by substantial evidence must be

incorporated into the RFC and, by extension, the dispositive hypothetical question

posed to the VE. Osenbrock v. Apfel, 240 F.3d 1157, 1163-65 (9th Cir. 2001).

      Plaintiff argues that the restrictions set by the ALJ do not address all of

plaintiffs reasonable, medically determinable limitations. Pl.'s Br. at 20. Plaintiff



Page 16- OPINION AND ORDER
specifically asserts that the ALJ did not consider Plaintiffs psychiatric impairments

or her bilateral carpal tunnel syndrome. Id. Regarding Plaintiffs carpal tunnel

syndrome, the ALJ used the objective medical evidence provided by an examination

of the Plaintiff by Dr. Tatsuro Ogisu, MD. Tr. 25. The ALJ found Dr. Ogisu's

"examination report, particularly his objective observations," to be "strong persuasive

evidence." Id. Dr. Ogisu's examination assessed the Plaintiff with a history of

bilateral carpal tunnel syndrome that he deemed "resolved." Id. Regarding Plaintiffs

psychiatric impairments, the ALJ based his opinions on "the substantial weight of

the objective medical evidence, the course of treatment, her work history, and the

opinions of Drs. Ogisu, Ju, Kessler, Davenport, Kehrli, Goldman, and Becker" when

determining the Plaintiffs RFC. Tr. at 28.

      The ALJ assigned weight to conflicting medical opinions, resolved the conflicts

in the record, and translated his findings into concrete functional limitations in the

RFC. Tr. 19-28. This Court has already found no error in the ALJ's findings regarding

Plaintiffs subjective symptom testimony, her husband's lay witness testimony, and

medical opinion evidence. Thus, the ALJ's RFC was adequate and properly

established Plaintiffs ability to work.

V.    New Evidence Submitted to AC

      After the ALJ's unfavorable decision, Plaintiff sought review from the AC and

submitted new records which were not presented to the ALJ. Tr. 2. These records

included: work records from Providence Health System dated May 2, 2005, to August

7, 2014; medical records from Providence Medical Group Gateway dated February 17,



Page 17 - OPINION AND ORDER
2016, to March 10, 2017; medical records from Life Works Northwest dated January

3, 2017, to May 9, 2017; medical records from The Oregon Clinic dated February 13,

2017, to February 23, 2017; medical records from The Oregon Clinic dated March 27,

2017, to June 23, 2017; and medical records from The Oregon Clinic dated April 3,

2017. Id.

      Plaintiff submits several arguments regarding the new evidence that was

submitted to the AC after the November 18, 2016, hearing. First, Plaintiff argues

that the AC had a duty to review the new evidence and make it part of the record.

PL's Br. at 7-8. Second, Plaintiff argues that the new evidence submitted to the AC

rebuts the ALJ's conclusions that Plaintiffs medical record does not support

allegations of disability. Id. at 11. Additionally, Plaintiff argues that, if the ALJ were

compelled to consider the new evidence submitted to the AC, "he would have to add

fine and gross manipulation limitations to the RFC." Id. at 12. This Court disagrees.

      Beginning with the first argument, the Ninth Circuit has stated that federal

courts "do not have jurisdiction to review a decision of the Appeals Council denying a

request for review of an ALJ's decision, because the Appeals Council decision is a non-

final agency action." Brewes v. Comm 'r of Soc. Sec., 682 F.3d 1157, 1161 (9th Cir.

2012) (citing Taylor u. Comm 'r of Soc. Sec., 659 F.3d 1228, 1231 (9th Cir. 2011)).

Instead, when the AC is presented new evidence in deciding whether to review an

ALJ's decision, the evidence becomes part of the administrative record and the Court

must consider the new evidence, along with the record as a whole, when reviewing

the ALJ's decision for substantial evidence. Id. at 1162- 63; see also Lingenfelter v.



Page 18 - OPINION AND ORDER
Astrue, 504 F.3d 1028, 1030 n.2 (9th Cir. 2007) (noting that when the Appeals Council

considers new evidence in denying a claimant's request for review, the reviewing

court considers both the ALJ's decision and the additional evidence submitted to the

Council); Harman v. Apfel, 211 F.3d 1172, 1180 (9th Cir. 2000) ("We properly may

consider the additional materials because the Appeals Council addressed them in the

context of denying Appellant's request for review.").

      This Court declines to review the decision of the AC in this case, because the

decision is a non-final agency action. Additionally, the new evidence submitted to the

AC is available for this Court to review in the form of an administrative record. Tr.

1064-1423. Consistent with Brewes, this new evidence is now part of the

administrative record, and the Court will consider whether the ALJ's decision is still

supported by substantial evidence in light of the record as a whole. 682 F.3d at 1162-

63.

      The Court first exammes plaintiffs work records from Providence Health

System dated May 2, 2005, to August 7, 2014. These records included Plaintiffs

original work application; new employee training and paperwork; work performance

assessments (done by Plaintiff for herself and by supervisors for Plaintiff);

confidentiality statements; human resource policies; corrective action notices against

the Plaintiff; work plans for the Plaintiff; shift change notices; internal job postings

and applications; pay raise notices; email chains; and termination paperwork. Tr.

1064-1232. Much of this information was dated up to nine years before the alleged

onset date, and even the more current documents did not provide any information



Page 19- OPINION AND ORDER
that relates to Plaintiffs current disability allegations. After reviewing the

documents provided in the work records, this Court finds no new or material

information that would have affected the ALJ's decision.

      Next the Court turns to the medical records from Providence Medical Group

Gateway dated February 17, 2016, to March 10, 2017. There are progress notes from

Dr. Richard L. Hsu, MD, that contain subjective, objective, assessment, and plan

portions. Tr. at 1320-31.

      The subjective portions of these medical records do contain conditions that

were not brought up in the ALJ hearing, but those portions are essentially a recitation

of the Plaintiffs own impressions. Tr. at 1320-21, 1323-27, 1329-30. In the objective

findings, Dr. Hsu records consistently normal findings regarding Plaintiffs alertness

and orientation, general vitals, and responses, Tr. at 1320-31, and notes that Plaintiff

seemed anxious or depressed in five of the eight assessment portions he wrote. Tr.

1320, 1322, 1324, 1325, 1326.

      The objective portions also included: one reference to Plaintiff exhibiting lower

back tenderness, Tr. 1320; one reference to an abdominal cyst, Tr. 1325; and one

reference to a callus on Plaintiffs foot, Tr. 1324. The assessment portions regularly

include references to conditions this Court already knows from the ALJ hearing:

anxiety, depression, diabetes, obesity, and lower back and sacral pain. Tr. 16. Other

conditions    mentioned in the     assessment portion include        PTSD,    allergies,

hypertension, bronchitis, headaches, mild cervical stenosis, and thyroid nodules. Tr.

at 1320-31.



Page 20 - OPINION AND ORDER
      In the plan portions, Plaintiff was given many instructions to continue

treatment, referrals to other departments, referrals to physical therapy, and

instructions to follow up at a later time. Id. Even with the newly alleged impairments,

Plaintiffs treatment was routine and conservative, and much of what is seen in these

documents reflect what was considered in the ALJ hearing. Additionally, Dr. Hsu's

plans did not include any instructions that would change the limitations set by the

ALJ at the hearing. After reviewing the documents provided in these medical records,

this Count finds no new or material information that would have affected the ALJ's

decision.

      The medical evidence from LifeWorks Northwest dated January 3, 2017, to

May 9, 2017, contains records of multiple appointments that appear therapeutic in

nature. Tr. 1356-1423. These documents do not provide any kind of diagnostic

impressions and focus on Plaintiffs anxiety, id., which was already considered by the

ALJ to be a severe impairment. Tr. 16. The first portion of these records gave

descriptions of Plaintiffs self-reported situation and status, how the provider

communicated with Plaintiff, and how Plaintiff responded to that communication. Tr.

1356-77. These records merely reiterate that Plaintiff suffers from anxiety and

depression, but she maintains regular appointments and receives counseling and

coping mechanisms. Id. Plaintiffs progress notes regularly address that she suffers

from "Anxiety Disorder - High levels of anxiety that affects the client's ability to

function independently within the community." Tr. 1364, 1368, 1370, 1374, 1376.




Page 21 - OPINION AND ORDER
This distinction, however, was addressed by the ALJ in limiting Plaintiffs RFC to

reduce exposure to supervisors and the public. Tr. 18.

      The Lifeworks Northwest records dated from January through May also

address Plaintiffs medical progress. These notes are from Dr. Richard Olsen, MD, Tr.

1378-85. His objective findings reflect that "[Plaintiff] ambulates without assistance

and moves extremities spontaneously and normally," while also noting that

"[Plaintiff] maintains an inability to work due to pain, with her anxiety increasing

due to pain issues and increasing financial concerns." Tr. 1381. Dr Olsen also noted

that Plaintiff"deals with symptoms of PTSD, which are improved now. [Plaintiff] also

has dealt with a major mood disorder, which likewise is improved with current

treatment." Tr. 1384. Additionally, there is no new information that would change

the limitations set by the ALJ, as all the Plaintiffs treatment plans in these records

consisted of follow-ups and ordered continuation of already-existing plans. Tr. 1381,

1384. These records also contain multiple case management notes for Plaintiff, but

those notes detail the LifeWorks's staff involvement in helping Plaintiff discover and

apply for new resources. Tr. 1386-1423. After reviewing the documents provided in

these medical records, this Count finds no new or material information that would

have affected the ALJ's decision.

      In the medical records from The Oregon Clinic dated February 13, 2017, to

February 23, 2017, there are test results and office visit notes from Dr. Catherine

Ellison, MD, one of the follow-up visits requested by Dr. Hsu. Tr. 1233-57. The office




Page 22 - OPINION AND ORDER
notes reflect that Plaintiff appeared for these visits regarding an incident in the pool

that occurred in January 2017. The doctor notes that:

      [t]he patient is 50 and has fairly new symptoms. She went to the gym
      into the pool about a month ago ... and did a lot of moving around. The
      next day she felt heaviness in both arms, burning down the arms from
      the shoulder and into the upper back ... It is a tingling painfulness. The
      next day the stomach/abdomen and thoracic back got numb ... Also the
      legs were involved.

      Tr. 1242.

      Unless an impairment is expected to result in death, to meet the "duration

requirement," the impairment must have lasted or must be expected to last for a

continuous period of at least 12 months. 20 C.F.R. §§ 404.1509, 404.1520(a)(4)(ii).

This evidence does not show Plaintiff had medically determinable impairments that

met the 12-month durational requirement, since January 2017 is the onset date given

by Plaintiff for the symptoms documented in Dr. Ellison's notes, Tr. 1242, and nothing

in the record suggests that the impairment is expected to last for twelve months. The

treatment plans for Plaintiff consisted of going to occupational therapy, seeing her

primary care provider about the nodules, her BMI, her blood pressure, continuing

medication, and receiving more labs. Tr. 1246, 1252, 1257. Additionally, Dr. Ellison's

findings and recommendations regarding the Plaintiff did not include any

instructions that would change the limitations set by the ALJ at the hearing.

      The medical records from The Oregon Clinic dated from March 27, 2017, to

June 23, 2017 also have office visit notes from Dr. Ellison regarding the same January

2017 symptoms mentioned previously. Tr. 1258-1319. Once again, this evidence does

not show Plaintiff had medically determinable impairments that met the 12-month

Page 23 - OPINION AND ORDER
durational requirement. Further, the treatment plans for Plaintiffs stated symptoms

stayed substantially similar to the plans Dr. Ellison made in February. Tr. 1262,

1275, 1281, 1284, 1290, 1303, 1315. The focus was occupational therapy for Plaintiffs

hands, which were experiencing numbness. Id. This was the recommended treatment

even after Plaintiff presented her own symptoms as "[n]umb everywhere." Tr. 1271.

      Another provider at The Oregon Clinic, Dr. Oisin O'Neill, MD, also saw and

examined Plaintiff as part of a follow-up request from Dr. Hsu. Tr. 1282. He wrote to

Dr. Hsu on March 24, 2017, that Plaintiff "exhibits exaggerated pain behavior,

functional pain behavior, and has objective W addell's signs. I see no objective

pathology on her examination." Id. Dr. O'Neill's instructions to Plaintiff were simply

to return to the office as needed. Tr. 1284. Further reports were included from a Dr.

Karen Hagan, MD, as a follow-up request from Dr. Hsu, Tr. 1289-1296, and the initial

results from Dr. Hsu were also available. Tr. 1282-1286. These reports give no new

information. After reviewing the documents provided in these medical records, the

Count finds no new or material information that would have affected the ALJ's

decision.

      Finally, the Court examines medical records from The Oregon Clinic dated

April 3, 2017. These are copies of records already submitted in the medical records

from The Oregon Clinic dated from March 27, 2017, to June 23, 2017 and the medical

records from The Oregon Clinic dated February 13, 2017, to February 23, 2017. They

provide no information that has not previously been addressed in the prior

paragraphs of this section.



Page 24 - OPINION AND ORDER
For all the reasons discussed above, this Court finds that Plaintiffs additions to the

record do not provide new or relevant information. Thus, ALJ's decision is still

supported by substantial evidence from the record as whole.

                                    CONCLUSION

      For the reasons set forth herein, the Commissioner's decision is AFFIRMED,

and this case is dismissed.

      IT IS SO ORDERED.

      Dated this 30 th day of September 2019.

                                 ~ rlL0
                                      Ann Aiken
                              United States District Judge




Page 25 - OPINION AND ORDER
